DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 9990704) in view of Li et al (US PG PUB 2009/0086074).
Regarding Claim 1, Nakatani et al teaches an image processing apparatus (image processing apparatus 100; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41 and Claim 1) comprising: a first adjusting unit (adjustment value processing unit 103) configured to switch (dynamic range of the display image data changes continuously) and perform (process), on a raw image (base image data of HDR file 101), a first dynamic range image adjustment suitable for a first dynamic range (brightness range adjustment adjusts for first dynamic range of display image) and a second dynamic range image adjustment suitable for a second dynamic range wider than the first dynamic range (a second brightness range value YR is larger than the first brightness range value); a second adjusting unit (gain adjustment unit 105) configured to perform a second image adjustment on an image after the first dynamic range image adjustment or the second dynamic range image adjustment (gain adjustment processing is performed on image data output from blending unit 104 and adjustment value processing unit); in a case where an operation for switching the first dynamic range image adjustment and the second dynamic range image adjustment is performed (dynamic range of display image data changes continuously and first and second brightness range value is adjusted), wherein the first adjusting unit, and the second adjusting unit are implemented via at least one processor (image processing apparatus, including the adjustment value processing unit and gain adjustment unit is performed using a computer processor; col 39, ln 64 - col 40, ln 25).  
Nakatani et al does not teach a notification unit configured to make a notification about an adjustment parameter, and the notification unit is implemented via at least one processor.  
Li et al is analogous art pertinent to the problem solved in this application including a notification unit configured to make a notification about an adjustment parameter (system 100 includes a dynamic range model controller 120 that includes notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1 and ¶ [0011]-[0019]), and the notification unit is implemented via at least one processor (image signal processor 115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al with Li et al including a notification unit configured to make a notification about an adjustment parameter, and the notification unit is implemented via at least one processor, as this may assist with reducing costs associated with image sensor selection and optimize the switching decisions in the dynamic mode, as recognized by Li et al (¶ [0024]-[0025]).  
Regarding Claim 2, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 1 (as described above), wherein Nakatani et al teaches the case where the operation for switching is performed (dynamic range of the display image data changes continuously; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41 and Claim 1), as well as a second image adjustment unit (gain adjustment unit 105) and Li et al further teaches the notification unit makes a notification that readjustment of the adjustment parameter is needed (dynamic range model controller 120 includes notification regarding changes to the dynamic range mode, based on complexity of the image sensor 105; Fig 1 and ¶ [0019]-[0020]).  
Regarding Claim 3, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 2 (as described above), where Nakatani et al teaches the first adjusting unit (adjustment value processing unit 103; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41 and Claim 1), the second adjusting unit (gain adjustment unit 105), with implementation via at least one processor (image processing apparatus, including the adjustment value processing unit and gain adjustment unit is performed using a computer processor; col 39, ln 64 - col 40, ln 25) and Li et al further teaches a detection unit configured to detect necessity of the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17), wherein the notification unit and the detection unit are implemented via at least one processor (image signal processor 115).  
Regarding Claim 4, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), where Nakatani et al teaches the case where the operation for switching is performed (dynamic range of the display image data changes continuously; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41 and Claim 1), and Li et al further teaches the detection unit performs processing for detecting necessity of the readjustment (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17).
Regarding Claim 5, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Nakatani et al teaches in a case where an adjustment parameter that causes switching between the first dynamic range image adjustment and the second dynamic range image adjustment is set to the first adjusting unit (dynamic range of the display image data changes continuously between a first brightness range value YR and a second brightness range value YR; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41 and Claim 1), and Li et al teaches the detection unit performs processing for detecting necessity of the readjustment (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17).  
Regarding Claim 6, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Nakatani et al further teaches in a case where an adjustment parameter for use in the second image adjustment is an adjustment parameter with which images with different characteristics are formed in the first dynamic range and the second dynamic range (a blending ratio determination unit 1031 reads blending characteristic information corresponding to the first and second brightness range value YR to further process the image; Figs 1, 2, 4 and col 5, ln 45 – col 9, ln 11 and Claim 1) and Li et al teaches the detection unit detects that the readjustment is needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17).
Regarding Claim 7, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 6 (as described above), wherein Nakatani et al further teaches in a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that depends on a gamma characteristic of the image after the first dynamic range image adjustment or the second dynamic range image adjustment (digital gain adjustment is a gamma characteristic and processing is performed on image data output from blending unit 104 and adjustment value processing unit; Figs 1, 2, 4 and col 5, ln 45 – col 9, ln 11), and Li et al teaches the detection unit detects that the readjustment is needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17).
Regarding Claim 8, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 7 (as described above), wherein Nakatani et al further teaches the adjustment parameter that depends on the gamma characteristic includes an adjustment parameter for use in at least one of a tone curve adjustment and a color adjustment (the adjustment parameter dependent on the gamma characteristic is based on the color brightness range value YR; Figs 1, 2, 4 and col 5, ln 45 – col 8, ln 41).  
Regarding Claim 12, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Nakatani et al further teaches a storage unit (image processing apparatus 100 may include a storage unit as well as a storage medium; Fig 1, col 5, ln 45 – col 8, ln 41, col 39, ln 64 - col 40, ln 25, and Claim 1) configured to store, for an adjustment parameter to need the readjustment, the adjustment parameter before the readjustment and an adjustment parameter after the readjustment (image data is stored before and after adjustment of first and second brightness range value), wherein the first adjusting unit, the second adjusting unit, and the storage unit are implemented via at least one processor (image processing apparatus, including the adjustment value processing unit and gain adjustment unit is performed using a computer processor; col 39, ln 64 - col 40, ln 25) and Li et al further teaches a detection unit configured to detect necessity of the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17), wherein the notification unit and the detection unit are implemented via at least one processor (image signal processor 115).  

Regarding claim 15, Nakatani et al teaches an image processing method (image processing method according to image processing apparatus 100; Figs 1, 2, 4, col 4, ln 25-27, col 5, ln 45 – col 8, ln 41 and Claim 1) comprising: switching (dynamic range of the display image data changes continuously) and performing (processing), on a raw image (base image data of HDR file 101), a first dynamic range image adjustment suitable for a first dynamic range  (brightness range adjustment adjusts for first dynamic range of display image using adjustment value processing unit 103) and a second dynamic range image adjustment suitable for a second dynamic range wider than the first dynamic range (a second brightness range value YR is larger than the first brightness range value); performing a second image adjustment on an image after the first dynamic range image adjustment or the second dynamic range image adjustment (gain adjustment processing, using gain adjustment unit 105, is performed on image data output from blending unit 104 and adjustment value processing unit); and a case where the first dynamic range image adjustment and the second dynamic range image adjustment are switched (dynamic range of the display image data changes continuously).
Nakatani et al does not teach making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed.
Li et al is analogous art pertinent to the problem solved in this application including making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed (system 100 includes a dynamic range model controller 120 that includes notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0019], and Claims 7 and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al with Li et al including making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed as this may assist with reducing costs associated with image sensor selection and optimize the switching decisions in the dynamic mode, as recognized by Li et al (¶ [0024]-[0025]).  

Regarding claim 17, Nakatani et al teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method (image processing apparatus 100 method stored in a storage medium; Figs 1, 2, 4, col 5, ln 45 – col 8, ln 41, col 39, ln 64 - col 40, ln 25, and Claim 1), the image processing method (image processing method according to image processing apparatus) comprising: switching (dynamic range of the display image data changes continuously) and performing (processing), on a raw image (base image data of HDR file 101), a first dynamic range image adjustment suitable for a first dynamic range  (brightness range adjustment adjusts for first dynamic range of display image using adjustment value processing unit 103) and a second dynamic range image adjustment suitable for a second dynamic range wider than the first dynamic range (a second brightness range value YR is larger than the first brightness range value); performing a second image adjustment on an image after the first dynamic range image adjustment or the second dynamic range image adjustment (gain adjustment processing, using gain adjustment unit 105, is performed on image data output from blending unit 104 and adjustment value processing unit).
Nakatani et al does not teach making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed.
Li et al is analogous art pertinent to the problem solved in this application including making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed (system 100 includes a dynamic range model controller 120 that includes notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0019], and Claims 7 and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al with Li et al including making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed as this may assist with reducing costs associated with image sensor selection and optimize the switching decisions in the dynamic mode, as recognized by Li et al (¶ [0024]-[0025]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 9990704) in view of Li et al (US PG PUB 2009/0086074) and in further view of Wang et al (CN 104811688).
Regarding Claim 9, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 7 (as described above), wherein Li et al teaches the detection unit detects that the readjustment is not needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode and will not alert if not triggered; Fig 1, ¶ [0011]-[0019] and Claims 7 and 17).
Nakatani et al does not teach and Li et al does not teach a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic.
Wang et al teaches a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic (image adjustment parameter may be based on the rotation of the image in the deformation detection module 154; Fig 3 and ¶ [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al and Li et al with the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic, as this may create an ideal space relation and improve image output, as recognized by Wang et al (¶ [0069]-[0070]).
Regarding Claim 10, Nakatani et al in combination with Li et al and Wang et al teaches an image processing apparatus according to claim 9 (as described above), wherein Wang et al further teaches in the adjustment parameter that does not depend on the gamma characteristic includes an adjustment parameter for use in at least one of an adjustment to rotate an image, an adjustment to scale an image, an adjustment to copy and paste an area in an image, and an adjustment to trim an image (image adjustment parameter may be based on the rotation of the image in the deformation detection module 154; Fig 3 and ¶ [0069]-[0070]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 9990704) in view of Li et al (US PG PUB 2009/0086074) and in further view of Kobayashi (US PG PUB 2017/0280023).
Regarding Claim 11, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Li et al teaches the notification is made by the notification unit and an adjustment parameter that is detected by the detection unit to need the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0020] and Claims 7 and 17).  
Nakatani et al does not teach and Li et al does not teach a second adjusting unit deletes an adjustment parameter. 
Kobayashi is analogous art pertinent to the problem solved in this application including a second adjusting unit deletes an adjustment parameter (a cancellation unit is configured to delete an adjustment result of the first adjustment color; ¶ [0007] and Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al and Li et al with Kobayashi including a second adjusting unit deletes an adjustment parameter, as this will improve processing speed and reduce unnecessary memory storage, as recognized by Kobayashi (¶ [0052]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 9990704) in view of Li et al (US PG PUB 2009/0086074) and in further view of Daisuke (JP 2012226219).
Regarding Claim 13, Nakatani et al in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Li et al further teaches the notification unit makes the notification that are detected by the detection unit to need the readjustment dynamic range model controller 120 that includes notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1 and ¶ [0011]-[0019]).
Nakatani et al does not teach and Li et al does not teach in such a manner as to list adjustment parameters.
Daisuke is analogous art pertinent to the problem solved in this application including to list adjustment parameters (parameter setting history list 304 contains parameters of the adjustment items; Fig 3 and ¶ [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani et al and Li et al with Daisuke including to list adjustment parameters as this provides feedback to the user regarding the adjustments made to the image and thereby improving potential data and image output, as recognized by Daisuke (¶ [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakatani et al (US PG PUB 2015/0356904) is the pre-grant publication of reference Nakatani et al (US 9990704), with a publication date of December 10, 2015, and teaches an image processing apparatus including a first adjusting unit, second adjusting unit, processor and storage.
Takayuki et al (WO 2017094482) discloses a video encoding apparatus and method including a means to switch from standard dynamic range to a high dynamic range for a video signal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667   

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667